Citation Nr: 0300914	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 
to October 1965.  

This appeal is before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied reopening the claim of 
entitlement to service connection for hypertension.  


FINDINGS OF FACT

1.  The veteran was notified of the August 1970 rating 
decision that denied entitlement to service connection for 
hypertension by letter dated September 3, 1970, and he did 
not file a timely notice of disagreement.  

2.  Evidence received since the August 1970 rating 
decision includes a current diagnosis of hypertension.  


CONCLUSIONS OF LAW

1.  The August 1970 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2002).  

2.  Evidence received since the August 1970 rating 
decision is new and material evidence; the claim of 
entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West Supp. 2002).  The VA shall also 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and 
which evidence the VA will attempt to obtain for the 
claimant.  See 38 U.S.C.A. § 5103(a) (West. Supp. 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed numerous lay 
statements with the RO, and the veteran declined the 
opportunity for a hearing.  The RO's July 2001, September 
2001, December 2001, and May 2002 letters, the August 2001 
rating decision, and the December 2001 statement of the 
case informed the veteran of the applicable laws and 
regulations, the evidence needed to substantiate the 
claim, and which party was responsible for obtaining the 
evidence.  The veteran's July 2001 statement confirmed 
that 1965-1982 medical records from four private doctors 
had been destroyed and were no longer available.  

Several new provisions of The Veterans Claims Assistance 
Act of 2000, which redefined VA's obligations with respect 
to the duty to assist and inform the veteran, applied only 
to claims filed on or after August 29, 2001 and did not 
apply to the veteran's March 1992 and April 2001 informal 
applications to reopen the service connection claim.  
Therefore, the VA has fulfilled its duty to assist and 
inform the veteran because he was informed of new and 
applicable laws and regulations, the evidence needed to 
substantiate the claim, told which party was responsible 
for obtaining the evidence, provided ample opportunity to 
submit such evidence, and VA has obtained such evidence or 
confirmed its unavailability.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  

The August 1970 rating decision denied entitlement to 
service connection for hypertension and was based on the 
evidence of record.  At the time, the record included a 
formal application for service connection, service 
department records, service medical records, and VA and 
private medical records.  

In the May 1970 formal application for service connection, 
the veteran asserted that he had incurred hypertension in 
service and that a private doctor had treated him for 
hypertension in 1967.  Service department records revealed 
an absence of overseas and combat service.  Service 
medical records confirmed in-service use of medications to 
treat sinus problems and showed that the veteran's blood 
pressure was deemed normal throughout service.  At a March 
1963 pre-induction examination, blood pressure was 122/76, 
and the veteran denied a history of high blood pressure.  
At an October 1963 induction examination, the veteran's 
blood pressure was 140/80, and he denied a history of high 
blood pressure.  At a September 1963 separation 
examination, the veteran's blood pressure was 138/86, and 
he continued to deny a history of high blood pressure.  A 
July 1970 VA examination report revealed no hypertension 
whereas the veteran claimed that a private doctor had 
treated him for hypertension since 1965.  In June 1970, a 
private doctor certified that the veteran had been treated 
for hypertension after blood pressure readings of 160/90 
and 170/90 in July 1967.  His blood pressure improved to 
130/70 in January 1968, 130/80 in January 1970, and 120/80 
in March 1970.  

In August 1970, the RO considered the evidence of record 
at the time and denied entitlement to service connection 
for hypertension.  The August 1970 rating decision became 
final because the veteran was notified of the decision by 
letter dated September 3, 1970, and he did not file a 
timely notice of disagreement.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2002).  Over twenty and thirty years later, 
respectively, the veteran filed March 1992 and April 2001 
informal applications to reopen the claim.  The August 
2001 rating decision denied reopening the claim, and the 
veteran perfected a timely appeal.  

The claim should be reopened because, since August 1970, 
the veteran has submitted new and material evidence in a 
lay statement and additional VA medical records.  New and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998); 38 C.F.R. § 3.156(a).  

The veteran's September 2001 lay statement is material 
because he alleges that a military doctor opined that use 
of sinusitis medication altered his blood pressure.  Other 
lay statements since August 1970 are not material because 
they duplicate earlier lay assertions that the veteran 
incurred hypertension in service.  Some VA medical records 
are material because they include a current diagnosis of 
hypertension and show ongoing use of sinusitis medication.  
A valid claim requires proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Hypertension is documented by VA examiners in November 
1990, December 1993, and February 1997.  Blood pressure of 
165/81 and use of several prescription medications for 
treatment of recurrent sinusitis is documented in a June 
2001 VA appointment record.  Other VA and private medical 
records submitted since August 1970 are not probative of 
the issue of entitlement to service connection for 
hypertension because they address disabilities other than 
hypertension.  The August 1989 private medical record, 
which asserts that hypertension has not existed since 
service, is not material because later medical records 
include diagnosis of hypertension.  

As a result of the new and material lay statement and VA 
medical records, the claim must be reopened.  The veteran 
has submitted new and material evidence that, in 
conjunction with previously considered evidence, is so 
significant that it must be considered to fairly decide 
the merits of the claims.  Hodge, 155 F.3d at 1363.  

Appellate consideration of the issue of entitlement to 
service connection for hypertension will be deferred 
pending additional development by the Board, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2)).  When the 
additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  
38 C.F.R. § 20.903).  After giving the required notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing the issue of entitlement to 
service connection for hypertension.  

Although the Board decided the veteran's claims on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the Board's 
decision to reopen the claim and to conduct additional 
development.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for hypertension is 
reopened.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

